Citation Nr: 0405183	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-22 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar-sacral spine.  

3.  Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  He received a Combat Infantryman's Badge and a 
Bronze Star Medal.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO) in which service connection for 
degenerative disc disease of the cervical spine, degenerative 
disc disease of the lumbar-sacral spine and pes planus was 
denied.  


REMAND

The Board notes that the veteran was afforded a VA 
examination in November 2001.  However, the VA examiner did 
not provide an opinion as to whether it at least as likely as 
not that the veteran's current degenerative disc disease of 
the cervical spine, degenerative disc disease of the lumbar-
sacral spine or pes planus were incurred in or aggravated by 
service.  In the case of a claim for disability compensation, 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C. § 5103A; 38 
C.F.R. § 3.159(c)(4).  This includes the duty to obtain VA 
examinations, which provide an adequate basis upon which to 
determine entitlement to the benefit sought.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO is requested to make the 
claims folder available to a VA physician 
for review.  The physician's written 
opinion should reflect that such a review 
was conducted.  The physician is 
requested to express an opinion as to 
whether it at least as likely as not that 
the veteran's current degenerative disc 
disease of the cervical spine, 
degenerative disc disease of the lumbar-
sacral spine or pes planus were incurred 
in or aggravated by service.  The VA 
physician should provide complete 
rationales for all conclusions reached 
and opinions expressed.  The veteran 
should be scheduled for another VA 
examination if deemed necessary by the VA 
physician.  

4.  Following completion of the 
foregoing, the RO is requested to review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete appropriate 
corrective action is to be implemented.

5.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



